Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated August 20, 2021. The following action is taken:Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatah et al (9281659).
The reference shows An apparatus, comprising: a slider configured to facilitate heat assisted magnetic recording, the slider comprising (fig 12 element 1200); an optical waveguide communicatively coupled to a laser and a near-field transducer, and a heater at or proximate the laser, wherein the waveguide, laser, near- field transducer (the limitation read on a HAMR having the claimed structural elements as claimed column 10 lines 42-55), and heater are disposed on a common wafer substrate fig 13 element 1216 on the substrate 1204; and 10the heater configured to one or both of generate preheat for heating the laser during the non-lasing state and generate steering heat for heating the laser during the lasing state (the claim read on an alternative limitation “or” wherein one of the limitation is needed to be shown in the reference to meet the claimed invention), the reference shows preheating the laser during a non-lasting state see column 4 lines 60-68, column 7 lines 15-20, and lines 45-50.


With respect to the limitations of claims 2 and 14.  The reference shows one of the alternative limitation “or” wherein the heater is configured to one or both of generate the 15preheat and the steering heat to avoid a temperature associated with power instability of the laser when in the lasing state during a write operation. the reference shows preheating the laser during a non-lasting state see column 4 lines 60-68, column 7 lines 15-20, and lines 45-50 as for the instability see fig 3 step 304.
With respect to the limitations of claims 8 and 16 see fig 6 element 608.
With respect to the limitations of claims 9  and 17 see fig 6 wherein the heater element 608 is abutment with the laser 602.

With respect to the limitations of claims 12 and 20 see element 1202.



Claim Objections
Claims 3-7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The reference does not shows preheating the laser during a non-lasing state generate a steering heat during a lasing state as in claims 3 and 15. The heater laser spacing as in claims 4-7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688